Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 29, 2016

                                      No. 04-16-00668-CV

                                 America Amada GONZALEZ,
                                          Appellant

                                                v.

             Jose Gilberto PENA, Imelda B. Pena, and Maria Guadalupe Villarreal,
                                         Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-15-547
                          Honorable Jose Luis Garza, Judge Presiding


                                         ORDER

        On October 27, 2016, appellant filed a pro se appellate brief that did not comply with
Texas Rule of Appellate Procedure 38.1. Appellees filed their brief on November 28, 2016.
Both appellant and appellees prematurely filed their briefs before the clerk’s record and
reporter’s record were filed. On December 9, 2016, after the records on appeal were filed, this
court issued an order ordering appellant to file an amended brief that complies with Rule 38.1 no
later than January 6, 2017. Our order cautioned appellant that if she failed to timely file a brief
that complies with Rule 38.1, this court would dismiss the appeal for want of prosecution. TEX.
R. APP. P. 38.8(a)(1).

        On December 21, 2016, appellant filed a pro se motion requesting additional time in
which to respond to appellees’ November 28, 2016 brief. We GRANT the request. Appellant’s
amended brief remains due January 6, 2017. If appellant fails to timely file a brief that
complies with Rule 38.1, this court will dismiss the appeal for want of prosecution. TEX. R. APP.
P. 38.8(a)(1).

       On or before thirty days from the date appellant files her amended appellant’s brief,
appellees are ORDERED to file either (1) an amended appellees’ brief or (2) a letter stating they
do not intend to file an amended brief and will, instead, stand on their original November 28,
2016 brief.
       If appellant desires to file a reply brief, she must do so within twenty days from the date
appellees file either their amended brief or the letter stating they do not intend to file an amended
brief.




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court